Citation Nr: 1016100	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  01-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to June 
1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000-issued rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for the 
issue currently on appeal.  

This matter was previously before the Board in April 2008, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

The Board notes that, after certification of his appeal to 
the Board, the Veteran submitted additional evidence in the 
form of service treatment records (STRs) and a November 1994 
rating decision showing blood pressure readings during a VA 
examination.  This evidence was submitted without a waiver of 
RO consideration. However, because the information contained 
in this evidence has been mentioned previously in the course 
of the appeal, the Board finds that any error in failing to 
furnish a SSOC is not prejudicial as to the issue currently 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2002, the Board denied an application to reopen 
claims for service connection for a headache disorder and for 
sleep apnea.  The U.S. Court of Appeals for Veterans Claims 
(Court) remanded that decision in January 2004.  Since then, 
service connection for those claimed disabilities has been 
granted and there remains no further issue for Board 
resolution.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
hypertension.

2.  There is no probative evidence of a diagnosis of 
hypertension during service or within one year from service.

3.  There is probative evidence against a link between the 
Veteran's hypertension and his military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2001, April 
2004, and May 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

Additionally, the May 2008 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in April 2001 and 
April 2004, and subsequent notice pursuant to Dingess, supra, 
in May 2008, the RO readjudicated the case in a December 2009 
SSOC.  In short, the error here does not affect the essential 
fairness of adjudication of this case, and is not 
prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

In this regard, the Federal Circuit Court previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  In essence, 
the Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
With respect to the duty to assist, the RO has secured the 
Veteran's service personnel records (SPRs) and VA treatment 
records.  The Veteran also has submitted copies of his STRs.  
The Veteran and his representative also have submitted 
several statements in support of his claim.  Further, the 
Veteran was provided a VA examination in connection with his 
claim.  

Additionally, there is evidence in this case that the RO has 
attempted to obtain complete records of the Veteran's STRs.  
The RO initiated requests to obtain these records, but was 
met with a negative response from the National Personnel 
Records Center (NPRC), indicating that no records were found.  
Thus, all efforts have been exhausted, and further attempts 
would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board 
thus finds no basis for further pursuit of these records.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2008 remand.  Specifically, the 
RO was instructed to obtain treatment records related to the 
Veteran's hypertension, any additional STRs and to provide 
the Veteran a VA examination.  The Board finds that the RO 
has complied with these instructions and that the VA 
examination report dated in October 2009 substantially 
complies with the Board's April 2008 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he was noted to have elevated blood 
pressure during service and during his separation 
examination.  He asserts he began taking medication for 
hypertension shortly after service.  See VA examination 
report dated in November 2009.   

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a November 2009 VA examiner assessed 
the Veteran with hypertension.  Thus, there is sufficient 
evidence of current hypertension.  

However, service and post-service records do not substantiate 
the Veteran's claim of service connection for hypertension.  
First, there is no medical evidence in the Veteran's STRs of 
complaints, treatment, or diagnosis of hypertension during 
his years of active service.  The copies of STRs submitted by 
the Veteran merely indicate blood pressure readings of 132/76 
in July 1982 and 142/86 in an undated STR.  There is no 
evidence that the Veteran received a diagnosis of 
hypertension during service.  Thus, the Board must find that 
the STRs, as a whole, provide negative evidence against this 
claim, as they show neither complaints nor evidence of 
hypertension.

Post-service, there is no medical evidence of hypertension 
until October 1997, when the Veteran received an Agent Orange 
examination and was diagnosed with mild hypertension.  See VA 
treatment record dated in October 1997.  Although the Veteran 
submitted a copy of a November 1994 rating decision that 
discussed a VA examination with elevated blood pressure 
readings of 138/96, 122/76, 130/87, 140/90, and 134/104, 
there is still no evidence that the Veteran was diagnosed 
with hypertension at this time, within one year after 
discharge from service.  In fact, the November 1994 rating 
decision indicated that during the aforementioned VA 
examination, the Veteran was diagnosed with history of chest 
pain with unknown etiology.  There was no mention of 
hypertension.  It follows, therefore, that the Board finds no 
evidence of hypertension or other chronic disease within one 
year after the Veteran's separation from service.  Therefore, 
the presumption of in-service incurrence for hypertension is 
not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 
C.F.R. §§  3.307(a)(3), 3.309.  

The Board also finds no evidence of non-chronic hypertension 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  As already mentioned, there is no medical evidence of 
hypertension until October 1997, more than four years after 
separation from active service.  Although the Veteran is 
competent to report elevated blood pressure readings since 
the time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hypertension until approximately four years after discharge, 
indications that support the finding that there is no 
evidence of hypertension right after discharge. 

As to a nexus between the Veteran's current hypertension and 
his active military service, the findings of the 
aforementioned November 2009 VA examiner provide strong 
evidence against the claim.  Initially, the November 2009 VA 
examiner noted that, while no entrance or separation 
examination reports are associated with the claims file, a 
February 1994 rating decision - which could not be located by 
the Board - mentioned a blood pressure reading of 134/82 
during the entrance examination, a transiently elevated blood 
pressure in July 1982 during evaluation for chest wall pain 
with no diagnosis of hypertension, and a blood pressure 
reading of 130/78 during the May 1993 separation examination.  
The VA examiner indicated that it is not at least likely as 
not that hypertension had its onset in service as service 
records do not show sustained elevated blood pressures or a 
diagnosis of hypertension during service.  The VA examiner 
further opined that hypertension did not begin within one 
year of discharge from service because blood pressure 
readings were normal upon separation and a blood pressure 
reading in December 1995 was 110/70.  Finally, the examiner 
indicated that hypertension is not at least as likely as not 
aggravated by any service-connected disability because the 
only condition that could contribute to sustained 
hypertension was diagnosed in 2006, years after hypertension 
was diagnosed in 1997.  See VA examination report dated in 
November 2009.  Since there is no medical report with a 
contrary opinion, the Board gives great probative weight to 
this medical report. 

Further, no medical evidence supports the Veteran's assertion 
that his hypertension began in service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his hypertension to service; these medical 
reports simply do not in any way associate his hypertension 
with his military service.  Thus, as a whole, post-service 
medical records provide no evidence to support the Veteran's 
claim for service connection for hypertension as they reveal 
hypertension that began several years after service with no 
connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
high blood pressure over time, he is not competent to render 
an opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


